DETAILED ACTION
This office action is in response to the communication received on 04/06/2021 concerning application no. 15/689,641 filed on 08/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5 – 10, filed 04/06/2021, with respect to the rejection(s) of claim(s) 1 and 2 under Sato in view of Crane and in view of Nakata have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kojima (US 2013/0039473) in view of Crane and in view of Nakata.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a connection element … configured to transition said first arm member and said second arm member among a plurality of positions, an imaging element configured to image the fluorescence in claim 1. 

The equivalent structure to the claimed imaging element is seen to be a device having a plurality of image pickup devices capable of imaging visible light and near-infrared light as disclosed in [0035] of the pre-grant publication of the instant application.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires "said first lengthwise axis of said first arm member and said second lengthwise axis of said second arm member are substantially parallel to one another”.  The specification as originally filed is silent as to any parallel arrangement between the first arm member and second arm member or the axes thereof.  Therefore, it is seen that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how parallel the respective axes of the respective arms must be to satisfy the claim limitation.
Claim 1 recites the limitation "the awaiting position" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, being dependent from the above claim rejected under 35 USC 112, is also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 2013/0039473) in view of Crane et al. (US 2015/0327765, herein Crane) (cited in the action dated 01/07/2021).
With regard to claim 1, Kojima discloses an imaging apparatus, configured to irradiate a fluorescent dye injected into a body of a subject with an excitation light and configured to image a fluorescence emitted from said fluorescent dye during a use, comprising: a movable wheeled platform having wheels, carriage 11; a first arm member, portion connecting arm 16 to columnar support 17; a second arm member, arm 16, provided proximate to a tip end of said first arm member, the first arm member defining a first lengthwise axis the second arm member defining a second lengthwise axis; a connection element, 20, configured to transition said first arm member and said second arm member among a plurality of positions, the plurality of positions including an imaging position and a waiting position, the first imaging position having a predetermined relative open angle from a center of the connection element; the 14 & 15; a sub-arm, portion connecting 20 to 14, supporting said imaging element, revolvably installed on a tip end of said second arm member; and a revolving axis, see axis of columnar support 17, extending in a vertical direction (Fig. 1; [0010 – 0012]).
	Kojima fails to explicitly disclose the imaging element is configured to image the fluorescence, that the first arm member is pivotably and extendably swingable relative to said wheeled platform, that the second arm member is pivotably and extendably swingable relative to said first arm member or that the revolving axis, extending in a vertical direction, is provided between the second arm member and the sub-arm.  
	Crane teaches the imaging element, 60, is configured to image the fluorescence, camera is sensitive to both visible and nIR illumination, that the first arm member, 26a, is pivotably and extendably swingable relative to said wheeled platform, 12, and that the second arm member, 26b, is pivotably and extendably swingable relative to said first arm member, 26a (Fig. 1; [0038, 0086]).  Crane discloses that the “connectors 27a, 27b and 28 can be configured for pivoting, swiveling or rotating along the axis by well known means, for infinite positioning of the camera.”
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the imaging element being configured to image the fluorescence, the first arm member is pivotably and extendably swingable relative to said wheeled platform and that the second arm member is pivotably and extendably swingable relative to said first arm member.  Thus, it would have been obvious to a person having ordinary skill in the art before 
Given Kojima’s disclosure regarding a revolving axis, extending in a vertical direction, and Crane’s disclosure regarding “infinite positioning of the camera” and the connectors 27a, 27b and 28, it would have been further obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima in view of Crane to include a revolving axis, extending in a vertical direction, between the second arm member and the sub-arm since this would increase the flexibility of the combined device, also allowing for infinite positioning of the camera.
	The phrase(s) “wherein said imaging element is shifted, by a movement of said sub-arm around the revolving axis, between a front-side location of said movable wheeled platform in the traveling direction thereof relative to the connection element and a rear-side location of said movable wheeled platform in the traveling direction thereof relative to the connection element, said rear-side location being over said movable wheeled platform” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Kojima in view of Crane is considered capable of performing as claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 2013/0039473) in view of Crane et al. (US 2015/0327765, herein Crane) in view of Nakata et al. (US 2015/0069256, herein Nakata) (Crane and Nakata cited in the action dated 01/07/2021).
claim 2, Kojima in view of Crane fails to disclose wherein: when said first arm member and said second arm member take said waiting position, said first arm member and said second arm member are surrounded with said sub-arm.
	Nakata teaches wherein: when said first arm member and said second arm member take said waiting position, said sub-arm is surrounded with the first arm member, 108, and the second arm member, 106 (Fig. 5; [0066]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sub-arm be surrounded by the first arm member and the second arm member rather than the sub-arm surrounding the first arm member and the second arm member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and such a reversal appears to be reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0018622 is cited as illustrating a storage strategy for a display device on a cart (see Fig. 55), but is not directed to a fluorescent imaging system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793